Citation Nr: 0026414	
Decision Date: 10/03/00    Archive Date: 10/10/00

DOCKET NO.  99-08 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hearing loss.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for left knee 
disability.

4.  Entitlement to service connection for left leg 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service in excess of twenty-two years 
and four months upon his retirement from the Air Force in 
October 1977.  The veteran's military specialties included 
Air Operations Officer, and Pilot.  The DD Form 214 further 
reflects that he had 207 days of service in the Republic of 
Vietnam after August 1964 and was awarded numerous air 
medals. 

The veteran filed a claim for compensation benefits in 
September 1978.  By a rating decision in December 1978, the 
RO denied service connection for a left knee disability, 
including arthritis, and for hearing loss.  Those 
determinations became final in the absence of a timely, fully 
pursued appeal.  An appeal consists of a timely filed notice 
of disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  38 
U.S.C.A. 7105; 38 C.F.R. 20.200 (1999).  

In July 1997, the veteran claimed entitlement to service 
connection for left leg disability manifested by pain and 
swelling.  In September 1997, the veteran further amended his 
claim to include service connection for tinnitus.  By a 
rating decision in December 1997, the RO denied the claims 
for service connection for left leg disability and tinnitus 
on the basis that the claims were not well grounded.  The RO 
also found that new and material evidence had not been 
submitted to reopen the claim for service connection for 
hearing loss.  In his notice of disagreement, received in 
February 1998, the veteran asserted his entitlement to 
service connection for hearing loss, tinnitus, and left 
knee/leg disability.  By a rating decision in March 1999, the 
RO found that new and material evidence had not been 
submitted to reopen the claim for service connection for left 
knee disability to include arthritis.  
FINDINGS OF FACT

1.  The veteran's claim for service connection for tinnitus 
is plausible.

2.  By a rating action in December 1978, the RO denied 
service connection for hearing loss. The veteran was notified 
and did not appeal.  

3.  The evidence received since the December 1978 decision, 
when considered with all of the evidence of record, is new 
and probative of the issue of service connection for hearing 
loss, and must be considered in order to fairly decide the 
merits of the claim.  

4.  By a rating action in December 1978, the RO denied 
service connection for left knee disability.  The veteran was 
notified and did not appeal.

5.  The evidence regarding left knee disability received 
since the December 1978 decision, when considered with the 
other evidence of record, is new and probative of the issue, 
and thus is so significant that it must be considered in 
order to fairly decide the merits of the claim.

6.  The veteran's claim for service connection for a left 
knee disability is plausible and the current evidence makes 
it probable that his current left knee disability is related 
to knee injuries received in service.

7. The claim for service connection for left leg disability, 
other than to the left knee,  is not supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for tinnitus 
is well grounded and must be considered on the merits.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The December 1978 decision by the RO denying the claim 
for service connection for bilateral hearing loss was final.  
Evidence received since that decision is new and material and 
makes the claim well grounded; therefore, the veteran's claim 
has been reopened and must be considered on the merits.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 38 C.F.R. §§ 
3.156(a), 20.302 (1999).  

3.  The December 1978 rating action denying entitlement to 
service connection for left knee disability is final; 
however, new and material evidence has been presented to 
reopen the claim.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302 (1999).

4.  The veteran has submitted a well-grounded claim for 
entitlement to service connection for left knee disability.  
38 U.S.C.A. § 5107(a).

5.  Service connection for a left knee disability is in order 
as it is probable that the current disability was incurred 
during active military service.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991). 

6.  The claim of entitlement to service connection for left 
leg disability is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Tinnitus

It is contended that the veteran developed tinnitus as a 
result of his experiences as a pilot, including in combat 
with the enemy during service in Vietnam.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

As a preliminary matter, the Board of Veterans Appeals 
(Board) must determine whether the appellant has submitted 
evidence of a well-grounded claim for tinnitus.  A well-
grounded claim is a plausible claim, that is, a claim which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  The Court of 
Appeals for Veterans Claims (Court) has stated that the 
quality and quantity of evidence required to meet this 
statutory burden depends upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Id.

Generally, in order for a claim to be well grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

The veteran contends here that the claimed tinnitus was 
precipitated by his inservice exposure to cockpit noise 
during combat missions.  The Board observes that the 
veteran's participation in combat is verified by his official 
service separation document, showing that he served as a 
pilot for many years and had wartime service in Vietnam.  
Accordingly, the Board has considered the potential 
application of 38 U.S.C.A. § 1154(b) (West 1991).  That 
statute directs that:

In the case of any veteran who engaged in combat 
with the enemy in active service with a military, 
naval, or air organization of the United States 
during 
a period of war, campaign, or expedition, the 
Secretary 
of Veterans Affairs shall accept as sufficient 
proof of 
service-connection of any disease or injury alleged 
to 
have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service 
incurrence 
or aggravation of such injury or disease, if 
consistent 
with the circumstances, conditions, or hardships of 
such 
service, notwithstanding the fact that there is no 
official 
record of such incurrence or aggravation in such 
service,
and, to that end, shall resolve every reasonable 
doubt in 
favor of the veteran. 

Although the service medical records do not show any 
complaints, treatments, or diagnoses relating to tinnitus 
during service, there is competent evidence that the veteran 
had extensive noise exposure as a pilot and combat service in 
Vietnam.  Inasmuch as it is accepted that tinnitus may be due 
to noise exposure or hearing loss, and based on the veteran's 
service , the Board finds that there is sufficient evidence 
to establish that the claim for service connection for 
tinnitus is plausible.  The question remains as to whether 
the veteran has the claimed disability and whether there is a 
nexus, provided by competent clinical evidence, between 
tinnitus and service.  Having concluded that the claim is 
well grounded, the matter will be further addressed in the 
remand section of this decision.  


Hearing Loss

Here, the veteran's claim for service connection for hearing 
loss was denied by the RO in December 1978.  Although 
sensorineural hearing loss had been diagnosed on a VA 
examination earlier that year, it was not present to the 
degree where it could be recognized as a disability under the 
standards then in effect which are now set out as 38 C.F.R. 
§ 3.385.  That decision became final when it was not appealed 
within a year.  38 U.S.C.A. § 7105 (West 1991).  In order to 
reopen a final decision, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which, by itself or in 
connection with other evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a).  A 
decision by the U.S. Court of Appeals for the Federal Circuit 
modified a previously established standard for finding 
whether reasonably submitted evidence was new and material.  
Hodge v. West, 155 F.3d, 1356 (1998).  That case removed the 
requirement that the new evidence raise a reasonable 
possibility that it would change the outcome of the matter.

In the Board's opinion, the additional evidence submitted 
since the December 1978 rating action bears directly on the 
question of entitlement to service connection for hearing 
loss and meets the current standard for reopening a claim set 
forth in Hodge.  The evidence added to the record, when 
considered in the most favorable light, as it must be for 
determining whether new and material evidence has been added, 
suggests an inservice etiology for any current hearing loss, 
if shown. The evidence is considered to be so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Accordingly, the Board concludes that 
the veteran has submitted new and material evidence 
sufficient to reopen his claim for service connection for 
hearing loss.

Once a claim is deemed to be reopened, it must be determined 
whether the claim is well grounded.  Elkins v. West, 12 
Vet.App. 209 (1999).  In this regard, the veteran has 
provided a plausible etiology, cockpit noise exposure, which 
may produce hearing loss, and such a diagnosis, although not 
to a disabling degree, is of record.  The Board accordingly 
finds that the veteran's claim for service connection for 
hearing loss is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a); effective on and after September 1, 1989.  
That is, the Board finds that he has presented a claim which 
is plausible.  Inasmuch as the RO has not had a chance to 
consider the reopened claim on its merits, the claim must be 
returned to the regional office before a final resolution can 
be made.  

Left Knee Disability

The applicable legal criteria provide that, when a prior 
determination on an issue is not appealed, it becomes final.  
It may not be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5107, 7105; 38 C.F.R. §§ 3.104(a), 
20.302.  The requirements for what constitutes new and 
material evidence has been set out above.  

In the judgment of the Board, the additional evidence 
pertinent to the issue of service connection for a left knee 
disability submitted since the December 1978 rating action 
bears directly on the question of entitlement to service 
connection and meets the current standard for reopening a 
claim set forth in Hodge.  The specific evidence added to the 
record is the report of the veteran's examination by the VA 
in August 1997 when the examiner opined that the veteran 
sustained blunt trauma in an accident during service which 
was related to the veteran's currently diagnosed post-
traumatic degenerative joint disease of the left knee with 
collateral ligament instability.  This opinion is directly 
supportive of the veteran's consistent contention that he has 
had knee problems ever since the accident in service.  When 
considered in the most favorable light, as it must be for 
determining whether new and material evidence has been added, 
the objective evidence shows that the veteran has current 
left knee disability which a clinician has attributed to an 
event in service.  Further, the evidence is considered to be 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the Board 
concludes that the veteran has submitted new and material 
evidence sufficient to reopen his claim for service 
connection for left knee disability.

Once a claim is deemed to be reopened, it must be determined 
whether the claim is well grounded.  Elkins v. West, No. 97- 
1534 (U.S. Vet. App. Feb. 17, 1999).  In this regard, there 
is objective evidence of a current diagnosis of left knee 
disability and medical nexus evidence linking the left knee 
disability to service.  The Board accordingly finds that the 
veteran's claim for service connection for left knee 
disability is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a); effective on and after September 1, 1989.  
That is, the Board finds that he has presented a claim which 
is plausible.  Generally, when the RO has not had a chance to 
consider the reopened claim on its merits, the claim must be 
returned to the RO before a final resolution can be entered.  

However, in this case the service medical records are replete 
with entries regarding left knee complaints.  For example, in 
February 1968, the veteran complained of pain over the 
meniscus.  The next month an impression of possible medial 
meniscus was recorded.  The veteran even had to use crutches 
for a few days.  In October 1973, he complained that the knee 
popped with cutting or rotational stress maneuvers, and it 
occasionally swelled.  X-rays showed some degenerative 
changes with spurring on the patella.  The impressions were 
probable tear of the medial meniscus and mild to minimal 
chondromalacia.  When the veteran was seen in April 1974 
there was a diagnosis of torn left medial meniscus with 
instability.  The service medical records also reflect that 
in June 1974 the veteran complained of a twisting injury of 
the left knee originally sustained in 1969.  Reportedly, he 
had had occasional tenderness and pain in the knee, 
especially following squatting or kneeling, and the knee felt 
unstable.  The impression was medial meniscus tear.  The 
veteran also complained of left knee pain in August 1974 and 
a physical examination revealed slight laxity to valgus 
stress.  The impression was status post knee injury with old 
medial collateral strain and probable chondromalacia patella.  
Also, when the veteran was seen by the orthopedic service in 
October 1974, there was a diagnosis of torn meniscus with 
ligament damage.  The veteran's retirement examination in 
June 1977 included a diagnosis of history of left knee 
instability.  The examiner noted that the veteran had been 
granted a waiver to continue flying in August 1976.  The 
waiver was for left knee instability. 

Based on the findings of the VA examiner in October 1978 that 
the veteran's left knee was normal, both clinically and 
radiographically, the RO, not without reason, denied the 
claim for service connection for knee disability.  On that VA 
examination, a left knee X-ray was interpreted as reflecting 
normal findings.  On physical examination, no swelling of the 
left knee was noted.  There was no inflammation of the knee.  
Movement of the left knee was normal.  The diagnosis was left 
knee, negative findings clinically and radiologically.  The 
RO denied the veteran's claim for compensation benefits for 
left knee disability, including arthritis, in December 1978 
based on the absence of confirmation of chronic disability.  

When the veteran had an examination at the VA in August 1997, 
he noted that in December 1967 on a tour of duty in Vietnam, 
he fell off the rear of the C-130, injuring his left knee.  
On examination, there was moderate lateral laxity of the left 
knee and crepitus, bilaterally.  There was an initial 
impression of post-traumatic degenerative joint disease with 
collateral ligament instability, left knee.  X-rays of the 
veteran's knees by the VA in September 1997 confirmed this by 
demonstrating osteophytes in the patella and narrowing of the 
lateral left knee joint space.  The impression was 
degenerative joint disease.  

Based on the noted medical evidence, it is the judgment of 
the Board that the medical opinion by the VA examiner in 
August 1997 establishes both a current knee disability and a 
nexus between that disability and the veteran's well 
documented left knee injury in service with numerous 
subsequent recurrent symptoms and findings.  Accordingly, 
service connection for left knee disability is granted.  


Service Connection for Left Leg Disability

As noted above, the threshold question which must be answered 
for each claim for service connection is whether the veteran 
has presented a well grounded claim.  A well grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 
Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

The service medical records are replete with references to 
left knee symptoms and findings.  There is no report of any 
other disability of the left leg, however.  This is also true 
of the report of the veteran's retirement medical examination 
in June 1977 which reflects a diagnosis of left knee 
stability, but no other reference to symptoms or findings of 
any additional left leg disability.  Although the veteran has 
had extensive examinations by VA regarding his lower 
extremities, including in October 1978 and more recently in 
September 1997, there has been no finding or diagnosis of any 
left leg disability other than that related to his left knee. 

The claims folder contains no objective support for the 
contention that the veteran has left leg disability, apart 
from that concerning his left knee, let alone that such 
disability is of service origin.  Other than the veteran's 
assertion, there is no evidence of left leg disability which 
might be related to service.  In sum, there is no medical 
evidence reflecting the current existence of the claimed 
disability, or any medical authority setting out a nexus.  
The veteran's statements as to the etiology of any current 
disability, do not equate to competent evidence relating a 
present condition to the appellant's military service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (lay 
testimony is not competent evidence when the question 
presented requires specialized knowledge).  Accordingly, this 
claim must be found to be not well grounded in the absence of 
competent evidence establishing a left leg disability and 
linking it the veteran's active duty service.  Since this 
claim is not well grounded, this specific benefit sought on 
appeal is denied.  

The veteran is reminded that what is lacking here is medical 
evidence establishing a diagnosis of a left leg disability 
(separate and apart from the knee disability) and of a nexus 
between that disability and service.  Evidence that could 
establish a well grounded claim would be a physician setting 
out some sort of medical link between a currently identified 
left leg disability and the veteran's active service.  If 
that were to happen, a nexus to service would be suggested 
which would result in making the claim well grounded and thus 
require comprehensive development and consideration.  That 
evidence does not currently exist here and needs to be 
submitted in a reopened claim in order to afford de novo 
consideration of this claim.  

Inasmuch as the foregoing explains the necessity for 
competent evidence of a current disability which is linked by 
competent evidence to service, the Board views its discussion 
above sufficient to inform the veteran of the elements 
necessary to complete his application for service connection 
for left leg disability.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

As the appellant has not submitted the evidence necessary for 
a well grounded claim on this issue, a weighing of the merits 
of the claim is not warranted, and the reasonable doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

The Board having determined that the claim for service 
connection for tinnitus is well grounded, the appeal is 
granted to this extent.  

New and material evidence has been presented to warrant 
reopening of the claim for service connection for hearing 
loss, and that claim is well grounded.  The appeal is granted 
to this extent.

New and material evidence has been presented to warrant 
reopening of the claim for service connection for left knee 
disability, and that claim is well grounded.  Service 
connection for left knee disability is granted.  

Service connection for left leg disability is denied.  


REMAND

Regarding the claims of entitlement to service connection for 
tinnitus and hearing loss, in view of the findings that the 
claims are well grounded, the RO is being requested to take 
further action.  On VA Form 9, dated in April 1999, the 
veteran succinctly set forth his contentions regarding these 
claims.  They are that high decibel noise exposure related to 
his job as aircraft commander during well over 5,000 hours of 
flying time caused him to develop tinnitus and hearing loss, 
especially as the result of combat service in the Republic of 
Vietnam.  

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection for 
impaired hearing shall be established when the thresholds for 
any of the frequencies of 500, 1000, 2000, 3000 and 4000 
Hertz are 40 decibels or more; the thresholds for at least 
three of these frequencies are 26 decibels; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).  The Court of Appeals 
for Veterans Claims has held that the provisions of 38 C.F.R. 
§ 3.385 prohibit the award of service connection for hearing 
loss where audiometric test scores are within the established 
limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Substantively, the Board notes that the service medical 
records suggest that the veteran was not symptom free 
regarding his ears during service.  For example, in March 
1962, the veteran complained of discomfort in his left ear, 
and described it as progressive.  In July 1962, the veteran 
had an ear block after flying.  In February 1974, there was a 
diagnosis of serous otitis, bilaterally.  Pure tone testing 
on the separation examination included some abnormal 
readings.  

When the veteran was examined by the VA in October 1978, he 
provided the history that he had been a pilot for 20-plus 
years in the service and that during this time he experienced 
some difficulty in hearing.  It was specifically reported 
that his ears were ringing more now, but it was not constant.  
Audiometric testing led to a diagnosis of sensorineural 
hearing loss, right ear, minimal.

The veteran's arguments regarding a relationship between well 
over 5,000 hours of flying time and the development of 
tinnitus is not beyond the realm of plausibility, especially 
in light of his complaints at the time of the October 1978 
examination report.  Given that this evidence establishes a 
well grounded claim, the RO must schedule the veteran for a 
special audiology examination directed to the question of 
whether he currently has tinnitus, hearing loss or any other 
ear disability which may be related to service.  

The Board further notes that the majority of the recent 
clinical records in the claims folder refer to the veteran's 
treatment for prostate cancer.  Service connection has been 
established for residuals of prostate cancer.  There are 
scant records regarding treatment for the disabilities at 
issue in this appeal regarding hearing loss, however.  The 
veteran should be requested to assist in the development of 
the clinical evidence pertinent to his remaining claims by 
providing treatment information since service as discussed 
below.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should inquire of the veteran 
whether he has additional treatment 
records or access to any additional 
records of any evaluation or treatment 
for auditory disability since his service 
retirement.  Any records forwarded by the 
veteran, or any data supplied by the 
veteran should be utilized by the RO to 
complete the record.  

2.  The RO should request an examination 
of the veteran with regard to the claims 
for service connection for tinnitus and 
hearing loss.  On examination, all 
indicated studies should be performed.  
The complete claims file should be 
reviewed.  The examiner should discuss in 
detail the nature and etiology of any 
auditory disorder present.  The examiner 
is further requested to review the claims 
folder in conjunction with the 
examination and provide an opinion as to 
whether it is at least as likely as not 
that any currently manifested tinnitus or 
other auditory disability had its origin 
in service.  A complete rationale for all 
opinions expressed should be provided. 

After completion of the above development, the RO should 
readjudicate the appellant's claims.  If the claims remain 
denied in any respect, the RO should provide the veteran and 
his representative with a Supplemental Statement of the Case, 
and they should be afforded the appropriate amount of time to 
respond thereto.  Then, the entire claims folder should be 
returned to the Board, if in order.  No action is required of 
the veteran until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP
Veterans Law Judge,
Board of Veterans' Appeals




 

